                                          January 31, 2020
                                                                                       Jason C. Spiro
                                                                              Direct: (973) 232-0882
                                                                           jspiro@spiroharrison.com
VIA ECF
Hon. William H. Pauley, III
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
Courtroom 20B
New York, New York 10007


       Re: Stretchtech LLC v. Anki, Inc.
          Docket No. 19-cv-5379

Dear Judge Pauley:

       This firm represents Plaintiff Stretchtech LLC (“Plaintiff”) in the above-captioned matter
(the “Action”). Further to the Scheduling Order issued January 17, 2020 (see Docket Entry (“DE”)
No. 17), Plaintiff is still in the process of reviewing the matter and respectfully requests one
additional week (i.e., until February 7, 2020) to file a letter updating the Court as to how it intends
to proceed.

      This short extension is not prejudicial, and there is no objection to such an extension, as
Defendant has failed to make an appearance in the Action.

       Plaintiff thanks Your Honor for considering its request.

                                                       Respectfully submitted,

                                                       Jason C. Spiro

SO ORDERED                                Application granted.

__________________                        Dated: February 3, 2020
Hon. William H. Pauley III                      New York, New York




                              www.spiroharrison.com

        NEW YORK                       SHORT HILLS                       RED BANK
